    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


WHITESELL CORPORATION,              *
                                    *


           Plaintiff,               *
                                    *


     V.                             *        CV 103-050
                                    *


ELECTROLUX HOME PRODUCTS, INC.,     *
HUSQVARNA, A.B., and HUSQVARNA      *
OUTDOOR PRODUCTS, INC.,             *
                                    *


           Defendants.




                                ORDER




     Presently pending before the Court is Defendant Electrolux

Home Products, Inc.'s ("EHP") motion for partial summary judgment

as to "Tooling Invoices."        This motion seeks consideration of

certain claims in Count VI of Whitesell's Second Amended Complaint

{"SAC").   The Clerk has given the nonmoving party in this matter.

Plaintiff Whitesell Corporation, notice of the summary judgment

motion and   the    summary judgment rules,      of   the   right to file

affidavits   or     other   materials   in   opposition,     and   of   the

consequences of default.      (Doc. No. 1318.)    Therefore, the notice

requirements of Griffith v. Wainwright, 772 F.2d 822, 825 (11th

Cir. 1985) (per curiam), are satisfied.       Upon consideration of the

parties' briefs, the record, and the relevant law, the Court DENIES

the motion for partial summary judgment as discussed herein.
       Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 2 of 12



                                I.     BACKGROUND^


       On December 14, 2000, the parties to this lawsuit executed a

purported       Supply     Agreement      entitled     ''Strategic    Partnership

Agreement" ("SPA").          (S^ SPA, Ex. 1 to SAC, Doc. No. 578-1.)

Pursuant to the SPA, EHP agreed to buy all of their current and

future requirements for certain Goods from Whitesell during the

term of the Agreement, and Whitesell agreed to supply all of EHP's

requirements for such goods.              The "Goods" were to be listed on

Exhibit    B    entitled "Goods      to    be   Purchased   by   Electrolux   from

Whitesell."      {I^ § 2.1.2.)

       The Initial Pricing of Goods was provided for in the SPA as

follows:


       The price for each Good shall be the Whitesell Unit Price
       as set forth in Exhibit B; . . . If necessary, within
       thirty days of signing [the SPA], Electrolux shall
       provide spreadsheets of the current costs and annual
       volumes for evaluation for all Goods to be transitioned
       to Whitesell.      If requested, Whitesell shall have access
       to such original cost documents and invoices to verify
       volumes, current costs, vendor managed inventory costs,
       and other Goods related costs in order to verify the
       actual total cost currently being paid to establish the
       Total Electrolux Unit Cost for Exhibit B which shall be
       used to calculate the discounted or non-discounted
       Whitesell Unit Cost for each Good(s) as referenced in
       5.1.



^ As required, this Court will view the record evidence "in the
light most favorable to the [nonmovant]," see Matsushita Elec.
Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and
will    "draw    all     justifiable      inferences   in   [the     non-movant's]
favor," see United States v. Four Parcels of Real Prop., 941 F.2d
1428, 1437 (11th Cir. 1991) (en banc) (internal punctuation and
quoted source omitted).
    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 3 of 12




{SPA,    §   5.2   (emphasis    added).)     The   referenced       Discount

provision states:

     Pricing shall be at ten percent (10%) below the Total
     Electrolux Unit Cost per Exhibit B for cold headed
     threaded       fasteners    that   Whitesell       has   the   current
     internal manufacturing capability to produce. All other
     Goods shall not receive a discount and are to be priced
     at the Total Electrolux Unit Cost entered into Exhibit
     B. Such purchase cost shall include all product purchase
     costs, tooling costs, vendor managed inventory costs,
     and any other direct purchase costs as referenced in
     Initial Pricing as set forth in section 5.2.

(SPA, § 5.1 (emphasis added).)

     The referenced Exhibit B           was never created, but Whitesell

began supplying EHP with goods, or parts, shortly after the SPA

was executed.      From 2000 to 2006, Whitesell did not issue invoices

for tooling charges.       (Dep. of Don Market, Ex. A to EHP's Mot. on

Tooling Invoices, Doc. No. 1316, at 221.)               Moreover, EHP did not

expect to pay for separate tooling charges (i.e., charges outside

of individual piece pricing) unless there was an agreement to make

a capital investment ahead of time.             (Id. at 227.)

        However,   on December     1,   2006,    John   Duffner     of   Whitesell

emailed Don Market of EHP and other EHP employees in charge of the

different EHP divisions, attaching dozens of                  tooling invoices

dated in November of that year.             (See Exs. D-I to EHP's Mot. on

Tooling Invoices.) According to Mr. Market, EHP had no forewarning

of these tooling charges.          (Market Dep. at 221 ("No discussion

prior. No e-mails. No nothing.          Just an invoice.").)         According to
                                        3
    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 4 of 12



Whitesell's      damages      expert,   Mr.    Peter    Karutz,       these   invoices

totaled $433,800.

     After receiving the invoices, Mr. Market emailed Mr. Duffner

that day and asked:        "Was this understood at the site level or any

level    that    we   would   transition      business       to   Whitesell   from   an


existing supplier at the same cost and have tooling expenses?                        Was

it quoted and a PO issued?"                (Ex. J to EHP's Mot. on Tooling

Invoices.)       Another EHP manager also emailed Mr. Duffner that day

and noted:      "[T]ooling quotes were never submitted with piece part

quotes, PLUS most of these parts, Whitesell is purchasing from my

original supplier?"           (Id., Ex. K.)         Mr. Duffner responded to Mr.

Market    that    the   invoices    were      for    parts    being   re-sourced     to

different sub-suppliers and noted:

          EHP has historically always paid tooling charges to
     it[s] suppliers for plastic and other special parts and
     this has also been the pattern and practice with
     Whitesell as well. Also, our [SPA] clearly covers that
     parts are to be transitioned at the EHP "total cost"
     being paid which includes tooling costs as part of the
     total cost.


(Id., Ex. J.)         Mr. Market responded:

          Yes you are correct. [EHP does] buy tooling for
     some component parts from other suppliers.     These
     tooling purchases require an upfront quote, capitol
     (sic) investment request and approval, a purchase order
     and tooling ownership . . . .       I am not aware of
     Electrolux having any of these discussions on these
     transition parts. . . . If Electrolux had owned the
     tooling previously and if it were part of the "Total
     Cost", it would have simply been transferred from the
     previous supplier to Whitesell.     I can only assume
     Whitesell had some type of benefit to tool a new supply
    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 5 of 12



     chain therefore justifying Whitesell to tool up someone
     new.   I do not see this as an Electrolux expense
     considering our "Total Cost" approach.

(Id., Ex. L.)

     EHP did not pay these "tooling invoices."          Whitesell issued

only one other invoice for tooling charges in September 2007 for

$3,535, which covered an obsolete part.         (Id., Ex. M.)     EHP did

not pay this invoice either. In Count VI of the SAC, titled "Breach

of Contract (Failure to Pay Invoices)," Whitesell seeks recovery

for "valid and undisputed invoices" to include the aforementioned

"tooling invoices."     (Doc. No. 578, H 170.)        Mr. Karutz opines

that the total value of the tooling invoices claim is $437,335.2

     EHP moves for summary judgment as to Whitesell's tooling

invoices claim.    EHP argues that the plain language of the SPA

establishes as a matter of law that Whitesell cannot charge for

tooling outside of individual piece pricing.         EHP further argues

that Whitesell has not presented any evidence to show that it is

entitled to recover on the tooling invoices; that is, EHP contends

there is a failure of proof that Whitesell actually purchased,

received, and used tooling to manufacture EHP parts as invoiced.




2 Mr. Karutz also includes a calculation for prejudgment interest
                                    5
    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 6 of 12



                            II.   LEGAL ANALYSIS


     The Court will grant summary judgment if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."     Fed. R. Civ. P. 56(a).      The purpose

of the summary judgment rule is to dispose of unsupported claims

which, as a matter of law, raise no genuine issues of material

fact suitable for trial. Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986).


     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Id. at 323.      Because the standard for summary judgment mirrors

that of a directed verdict, the initial burden of proof required

by either party depends on who carries the burden of proof at

trial.   Id. at 322-23.    When the movant does not bear the burden


of proof at trial, as here, it may carry the initial burden in one

of two ways — by negating an essential element of the non-movant's

case or by showing that there is no evidence to prove a fact

necessary to the non-movant's case.       See Clark v. Coats & Clark,

Inc., 929 F.2d 604, 606-08 (11th Cir. 1991) (citing Adickes v.

S.H. Kress & Co., 398 U.S. 144, 153, 157, 160 (1970); Celotex

Corp., 477 U.S. at 320, 322-25).


     Whitesell, the non-movant, has the burden of proof on its

breach of contract claim at trial.      "The elements for a breach of
      Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 7 of 12



contract claim in Georgia are the (1) breach and the (2) resultant

damages (3) to the party who has the right to complain about the

contract being broken."           Norton v. Budget Rent A Car Sys., Inc.,

705 S.E.2d 305, 306 (Ga. Ct. App. 2010) {quoted source omitted).

To prove its breach of contract claim, Whitesell must show that it

has the right to complain about the non-payment of the tooling

invoices, that is, that the tooling invoices are valid, and that

it suffered damages caused by the non-payment.                   EHP may carry its

initial burden at summary judgment by either negating an essential

element of the non-movant's case or by showing that there is no

evidence to prove a fact necessary to the non-movant's case.


      Through its motion, EHP disputes that the tooling invoices

are   valid   under      the   SPA.       EHP    contends      that   the   contract

unambiguously provides that ''all product purchase costs, tooling

costs,    vendor   managed       inventory      costs,   and    any other     direct

purchase costs" shall be included in the purchase cost (the "Total

Electrolux Unit Costs") listed on Exhibit B.                     (See SPA, § 5.1)

Thus, the contract does not contemplate separate tooling charges

outside of the purchase costs set forth in Exhibit B.


      Evidence extrinsic to the SPA supports EHP's position that

Whitesell could not charge separate tooling charges outside of

individual piece pricing.         First, Whitesell did not charge separate

tooling    costs    in     the    first    six     years    of    their     business
      Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 8 of 12



relationship.       Second, EHP has presented evidence of Whitesell

correspondence prior to December 1, 2006, showing that Whitesell

did not intend to separately charge EHP for tooling costs.                   In

reference to ''Phase II Fastex parts," Mr. Duffner informed EHP

that "the parts were formally quoted and all production tooling

paid for by Whitesell at a substantial cost to [Whitesell] for the

tooling."    (Ltr. Of Sept. 2, 2004, Ex. B to EHP's Mot. on Tooling

Invoices.)      Attached to this e-mail, Mr. Duffner attached a prior

letter, dated August 31, 2003, regarding transition of the Fastex

parts, which stated:        "All tooling cost[s] related to the current

active parts being transitioned will be paid for by Whitesell."

(Id., Ex. C.)       EHP notes that 35 of the 55 parts associated with

Whitesell's tooling invoices are Fastex parts.                   (EHP's Mot. on

Tooling Invoices at 10 n.8.)


      Finally, EHP contends that Whitesell has not substantiated

its   tooling    invoices    claim     with   evidence    that    it   "actually

purchased, received, and used the tooling at issue to manufacture

EHP parts."       (Id. at 11.)       Here, EHP puts forth illustrative

examples tending to demonstrate that Whitesell's tooling invoices

are, in various ways, erroneous or unwarranted.             (Id. at 12.)


      Upon   this    evidence,   EHP    has   met   its   burden    on   summary

judgment, showing that the separate tooling invoices are invalid.

Now, Whitesell must "demonstrate that there is indeed a material
    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 9 of 12



issue of fact that precludes summary judgment."               See Clark, 929

F.2d at 608.    Whitesell may not simply rely on the pleadings or

repeat conclusory allegations contained in the complaint.                See

Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir. 1981).              Rather,

it must go     beyond    the   pleadings    and   submit evidence such    as

affidavits, depositions and admissions sufficient to withstand a

directed verdict motion at trial.            See    Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).            Stated another way,

to create a genuine dispute of material fact for trial, Whitesell

"must   come   forward    with   specific    evidence    of   every   element

essential to [its] case to which (1) [it] has the burden of proof,

and (2) the summary judgment movant has made a plausible showing

of the absence of evidence of the necessary element."           See Discrete

Wireless, Inc. v. Coleman Techs., Inc., 2008 WL 11333527, at *2

(N.D. Ga. Jul. 29, 2008) (citing Celotex Corp., 477 U.S. at 323).


     In response, Whitesell argues that EHP is estopped from or

has waived its ability to assert that the tooling charges are

invalid under the SPA because EHP materially breached the SPA by

not providing requested information.              In this regard, Whitesell

points to the provision of the SPA which obligates EHP to provide

Whitesell "original cost documents and invoices to verify volumes,

current costs, vendor managed inventory costs, and other Goods

related costs" in order to establish the cost that Whitesell would
      Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 10 of 12



charge EHP.      (SPA, § 5.2.)          Whitesell then submits Mr. Duffner's

affidavit,      which        provides     that    Whitesell    requested   this

information in accordance with the SPA and that EHP's failure to


timely provide the information ''hampered Whitesell's ability to

determine the Total Electrolux Unit Cost."             (Aff. of John Duffner,

Doc. No. 1361-2, H 32.)          Mr. Duffner further avers that had it had

the requested information, Whitesell would have "included tooling

in the Total Electrolux Unit Cost from the beginning and charged

EHP tooling from the beginning of the parties' relationship." (Id.

H   33.)      Additionally,      Neil     Whitesell,   Whitesell's   principal,

testified that EHP never gave Whitesell "the actual tooling costs

that they had paid to the supplier" so that they could be factored

into pricing for parts.           (Dep. of Neil Whitesell, July 10, 2018,

at 175-76.)



       In reply, EHP contends that the Duffner affidavit is too

conclusory to create a genuine dispute of material fact.                     It

appears that EHP demands Whitesell produce extrinsic evidence to

show that Whitesell actually requested the information pursuant to

Section 5.2 of      the      SPA in order for the      Court   to consider Mr.

Duffner's statement as evidence.               This is not required, however.

As pointed out by Whitesell, if a court discounted an affidavit

because it is not supported by extrinsic evidence of the averments,

the   court    would    be    compelled    to grant summary judgment       in a


                                          10
    Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 11 of 12



defendant's favor "on every occasion where the plaintiff cannot

point to supporting extrinsic evidence."           (Pl.'s Reply Br. at 4-5

(quoting Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1160

(11th cir. 2012).)


       The   Court concludes     that Whitesell has created a genuine

dispute      of   material     fact   regarding    whether   it    requested

information as provided in Section 5.2 of the SPA and whether EHP's

failure to timely provide said information affected the pricing of

the subject parts.       However, a finding that EHP failed to provide

any requested information does not necessitate a finding that EHP

owes   Whitesell    on   the   tooling     invoices.   EHP   has   certainly

presented some evidence that the tooling charges are erroneous or

unwarranted as to certain parts.            Moreover, the parties dispute

whether tooling charges are even appropriate when Whitesell did

not change the supplier. Accordingly, the validity of the invoices

is left to the proof before a jury.             Finally, while EHP argues

that Whitesell has not presented evidence that the tooling charges

were actually purchased, received, and used to manufacture EHP

parts, the Court views Whitesell's invoices for parts actually

manufactured for EHP as some evidence that tooling was involved.

EHP's argument in this regard seems to be part and parcel of its

validity challenges.         In any event, the matter of who paid what




                                      11
   Case 1:03-cv-00050-JRH Document 1407 Filed 08/13/20 Page 12 of 12



for tooling and who is responsible for tooling charges must be

resolved by a jury.




                           III.   CONCLUSION


     Upon   the   foregoing,   Defendant   EHP's   motion   for   partial

summary judgment as to Whitesell's Tooling Invoices claim {doc.

no. 1316) is DENIED.3

     ORDER ENTERED at Augusta, Georgia, this /c^'^Aday of August,
2020.




                                        J.(^^ANpAL HALI/ CHIEF JUDGE
                                        UNITEU STATES DISTRICT COURT
                                            fERN DISTRICT OF GEORGIA




^ The issue of prejudgment interest as it pertains to Count VI will
be addressed in the Court's Order on Defendants' Motion to Strike
Whitesell's Claims for Prejudgment Interest (doc. no. 1305).
                                   12
